DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/21 have been fully considered but they are respectfully not persuasive. 
The remarks on the bottom of pg. 5 to the middle of pg. 6 argue the following:
First Reason: the cited references fail to provide a reasonable expectation of success.

Johnson fails to disclose peracetic acid, so the rejection relies on Pfeffer to cure the deficiency in Johnson. Specifically, the Office relies on Pfeffer for allegedly teaching that peracetic acid and hydrogen peroxide are known substitutes. Applicant respectfully disagrees and submits that peracetic acid and hydrogen peroxide are not equivalent or substitutes for

each other in the context of the presently claimed invention. To provide support for the assertion, applicant submits an Inventor Declaration concurrently with this Response demonstrating that hydrogen peroxide and peracetic acid are not equivalent. Because they are not equivalent, one of ordinary skill in the art would not have modified Johnson to replace hydrogen peroxide with peracetic acid and expect the same result.

Table 1 of the Inventor Declaration shows that Test 3 resulted in no removal of mercury from the gas stream, while tests 1 and 2 removed 68% and 87% of the mercury, respectively. If it is true that peracetic acid and hydrogen peroxide are equivalent or known substitutes then one of ordinary skill would expect at least equal removal of mercury.

Furthermore, Figure 1 in the Inventor Declaration provides additional evidence that hydrogen peroxide and peracetic acid are not substitutes for each other. PAA15 and 

The combination of Johnson and Pfeffer, thus, fails to establish aprima facie case of obviousness for at least the reason that there is no reasonable expectation of successfully removing mercury using peracetic acid because peracetic acid and hydrogen peroxide are not equivalent.

This argument is respectfully not persuasive.  The Declaration filed 1/26/21 is used to show that H2O2 and peracetic acid are not obvious equivalents, as posited by the non-final of 11/18/20.  The Declaration gives 5 examples, PAA stands for peracetic acid.  There are two examples that use peracetic acid at different concentrations (see examples 1 and 2).  Both examples contain an amount of H2O2 (hydrogen peroxide).  In one example, example 3, there is only H2O2.  There are no example with just peracetic acid and no H2O2.  Although it is recognized that peracetic acid dissociates in water into H2O2 and acetic acid and therefore it would be difficult to show peracetic acid alone, without H2O2, these data points do not entirely show that H2O2 and peracetic acid are not obvious equivalents because they show that peracetic acid and H2O2 are, in fact, very closely related.  H2O2, in test 3, showed no mercury removal in the test.  However, this datapoint is not persuasive.  
Broderick (US Pat.: 6942840), for example, shows that when H2O2 is used as a reagent in the treatment of Hg-containing gas, there is significant removal (see Fig. 3, test # 9 (inlet is 36 mg/m3, outlet is less than 0.05 mg/m3).  Similarly, Lindau (US Pub.: 2008/0060520) states that when using H2O2 in a scrubbing solution, the scrubbing solution is effective to remove at least 
Even with that said, H2O2 is not adequately compared against peracetic acid in the Declaration because both tests I and II contain H2O2.  Furthermore, none of the examples are commensurate in scope with the claims because none of them contain any of the carrying agents required in the claim.  Therefore, the test performed in the Declaration is broader than the claimed features.  Furthermore, it is unclear if the carrying agents would alter any of this data.

Lastly, the tests do not provide enough detail on the experiments performed.  That is, it is unclear what each scrubbing solution in each test was entirely made out of and whether each solution was the same.  The amount of other agents, such as the solvents and the types of solvents, were not listed.  

Next, the remarks in the middle of pg. 6- to the top of pg. 7 argue the following:
The combination of Johnson and Pfeffer, thus, fails to establish aprima facie case of obviousness for at least the reason that there is no reasonable expectation of successfully removing mercury using peracetic acid because peracetic acid and hydrogen peroxide are not equivalent.

Even though Johnson teaches hydrogen peroxide can be used in the scrubber and other oxidants, the present application demonstrates that not all oxidants would function predictably in such a way as to provide one of skill in the art to replace hydrogen peroxide with a reasonable expectation of success.

Furthermore, applicant demonstrated that peroxysulfonated oleic acid in a limestone slurry failed to prevent mercury from evolving from the solution (see Specification at paragraph [0040]). The rejection states that peroxysulfonated oleic acid is not one of the reagents Johnson cites as useful, but it is an oxidant, and the rejection alleges that any oxidant would produce predictable results. Applicant respectfully submits that Johnson does not cite peracetic acid as useful either. The evidence that peroxysulfonated oleic acid did not work in removing mercury is important, because it shows that not all oxidants are expected to behave the same. A prima facie case of obviousness requires some level of predictability.1 The peroxysulfonated oleic acid data refute the rejection’s assertion that any oxidant would be expected to successfully replace hydrogen peroxide in Johnson’s invention.

The cited references fail to address the unpredictability in the art of using peroxygen compounds to remove mercury in combination with the claimed carrying agents. Due to this unpredictability, one of skill in the art would have no reasonable expectation that having the claimed carrying agents and peracetic acid in the scrubber liquor would successfully prevent mercury from evolving from the solution.

These arguments are respectfully unpersuasive.
First, the data provided in the Declaration is not clear as mentioned above.  First, it is broader than the scope of the claims by not including the carrying agent. Second, it does not describe all the contents in the tests (i.e.: solvents, percentages of each, etc).  It also does not accurately juxtapose peracetic acid and H2O2 against each other to show non-equivalence, lastly, it does not appear to be accurate just based on the data in the existing prior art (as described above) because use of H2O2 in scrubbing solution does seem to reduce mercury in gas, which goes against the data in the Declaration.
Next, the remarks argue that peroxysulfonated oleic acid is a poor oxidant.  But as mentioned before, peroxysulfonated oleic acid is not an oxidant relevant to the discussion because 1-it is not claimed, 2-it is not found in any of the prior art as relevant 3-it was not proposed by any of the prior art as relevant and 4-it was not presented in the office actions as relevant.  This oxidant is only argued by applicant as being an oxidant inferior to peracetic acid. However there is likely a vast list of oxidants inferior to peracetic acid in mercury removal.  Arguing the inferiority of peroxysulfonated oleic acid is not relevant to the discussion of whether H2O2 is equivalent to peracetic acid in scrubbing mercury.

Next, the remarks argue that H2O2 is unpredictable but there is no basis in this assertion.  As shown, the art suggests that it is viable for use as a scrubbing solution ingredient.

Pg. 7-pg. 8 of the remarks then argue the following:
Pfeffer fails to cure the deficiencies of Johnson. The rejection reasons that since Pfeffer teaches that hydrogen peroxide and peracetic acid are equivalent that it would have been obvious to replace the hydrogen peroxide in Johnson with peracetic acid. Applicant respectfully disagrees, because Pfeffer does not teach that hydrogen peroxide and peracetic acid are interchangeable for any mercury removal strategy. The Inventor Declaration supports this assertion. One of ordinary skill in the art would recognize that the equivalence between hydrogen peroxide and peracetic acid is limited to the specific application in which Pfeffer uses the oxidant. Johnson uses the oxidant in a different process unit in a different way, so one of ordinary skill would recognize that hydrogen peroxide and peracetic acid would not behave predictably in a different context.

In Johnson, the contaminants are removed from the gas stream using a scrubber where gas is passed through a liquid and the contaminants are captured in the liquid producing a clean gas stream (see Johnson at Col. 5, lines 8-18). In contrast, Pfeffer does not use a scrubber, but injects the hydrogen peroxide and catalyst into a gas stream through a nozzle to atomize the oxidant and catalyst (see Pfeffer at paragraphs [0024]-[0028], [0031]-[0035], [0044], [0066], [0070], [0077], [0080], and [0084]). Even though Pfeffer refers to a liquid carrier containing the oxidant, the flue gas is not contacted with the bulk liquid like it is in a scrubber, because Pfeffer first atomizes the liquid with the oxidant through a nozzle into a gas stream. Therefore, the context in which an oxidant is used in Pfeffer is different than the scrubber taught in Johnson and chemicals used in one context may not function in the same way when used differently, i.e. atomized versus in bulk liquid.

These arguments are respectfully not agreed.
First the remarks argue that Pfeffer does not teach that hydrogen peroxide and peracetic acid are interchangeable for any mercury removal strategy.  This is respectfully contended.  Pfeffer does seem to suggest that H2O2 and peracetic acid are both useable.  The Declaration, it is respectfully argued, has a number of deficiencies and does not support this position.
As to the difference between Johnson and Pfeffer, Pfeffer describes a method of using a liquid-oxidant containing scrubbing solution to treat flue gas containing Hg and NOx (abstract) by contacting the two together.  Respectfully, the fact that this solution is atomized and is further activated with a catalyst, does not put it outside the realm of Johnson.  Johnson similarly describes a scrubber system.  As done in Pfeffer, Johnson injects their scrubber and uses spraying to feed this solution.  
The remarks seem to make the distinction between how much scrubbing solution is contacted with the flue gas stream (bulk liquid), but the scrubbing field does not seem to make the same distinction.  Furthermore, the references themselves do not describe how much scrubbing solution is sent to the exhaust.

Next, the remarks argue on pg. 8 the following:
In addition, Pfeffer teaches that the invention of atomizing the oxidant and catalyst result in unexpected and surprising benefits. Pfeffer teaches that the inventive method enables highly efficient and rapid activation of hydrogen peroxide and provides efficient interaction between the catalyst and reactive compound. These advantages and unexpected benefits would disappear in the invention of Johnson because Johnson does not atomize the oxidant into the gas stream.

The Office concludes that since Pfeffer and Johnson disclose liquid carriers and treating gas that they use the oxidants in the same way. The liquid taught in Pfeffer is not a scrubber liquid because it does not solvate the contaminants in the gas. Pfeffer teaches atomizing the liquid into the flue gas, and oxidizing contaminants in the gas where they remain until removed in particle capture units downstream.

Therefore, there is noprima facie case of obviousness because there is no reasonable expectation that chemicals used in the context of Pfeffer would successfully remove mercury in the context of Johnson, especially in light of the evidence that peroxysulfonated oleic acid, an oxidant, does not remove mercury.

This position is respectfully contended. The remarks argue that Johnson does not atomize their scrubbing solution.  Atomization is a method of spraying where the spraying produces very fine spray particles.  Johnson sprays their scrubbing solution but does not specify how fine their spray particles are.  This however does not put the Johnson reference outside of the realm of the Pfeffer reference.  It may be that producing a finer spray in Pfeffer imparts some additional benefits to their scrubbing process, but again this is not relevant to the discussion of their use of different oxidants to remove mercury.  This does not, however, put the two references outside of the arena of the same field of endeavor.

Next, the remarks argue on the bottom of pg. 8 to the top of pg. 9, the following:
Second Reason : the present applications shows an unexpected removal of mercury in a model scrubber system.

Examples 1 and 2 in the present application demonstrate the difficulty in preventing mercury evolution from a scrubber and the surprising effect of peracetic acid in preventing mercury evolution. The data in Table III demonstrate that water-based scrubber liquors without peracetic acid do not effectively decrease elemental mercury concentration in combustion flue gas (see specification at paragraphs [0045]-[0046]). Table IV and Figure 2 demonstrate that the peracetic acid compound successfully and unexpectedly controls the
emission of mercury from a scrubber by decreasing the elemental mercury flue gas concentration (see specification at paragraph [0047]).

The Inventor Declaration also shows that peracetic acid effectively removes mercury compared to hydrogen peroxide. None of the cited references give any hint at a potential difference between peracetic acid and hydrogen peroxide. Applicant has discovered that peracetic acid is significantly superior to hydrogen peroxide when used according to the claimed method.

In light of the forgoing, Applicant respectfully submits that claim 1 is not obvious over the cited references. Dependent claims 4-21 are not obvious for at least the same reasons that claim 1 is not obvious and for the features they recite. Applicant respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn.

This position is respectfully not agreed as mentioned previously.  Examples 1 and 2 of the specification compares peracetic acid with Peroxysulfonated oleic acid.  As explained earlier, it may be that the latter is an inferior oxidant, but this is not relevant to the discussion of the Johnson and Pfeffer references who do not use this oxidant.

As to the Declaration, this was previously discussed.  As explained, the prior art appears to somewhat counter this position found in the test samples.  However the data presented requires use of a carrying agent and more complete information nonetheless.

Double Patenting
Claims 1, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No: 10124290 and in view of Suchak (US Pub.: 2015/0044116). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘290 describes a limestone slurry addition rather than a lime slurry. Suchak however teaches that in a scrubbing solution that oxidizes Hg with an oxidant (para. 85), a supplemental additive such as lime or limestone as well as caustic and alkali carbonates are known alternatives for use in scrubbing a polluted flue gas stream (para. 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either lime or limestone in the scrubbing slurry of ‘290 because Suchak explains that these compounds are known alternatives to one another.
Claim 2 of ‘290 fully reads on claim 5 of this application.
Claim 3 of ‘290 fully reads on claim 6 of this application.
Claim 4 of ‘290 fully reads on claim 7 of this application.
Claim 5 of ‘290 fully reads on claim 8 of this application.
Claim 6 of ‘290 fully reads on claim 9 of this application.
Claim 7 of ‘290 fully reads on claim 10 of this application.
Claim 8 of ‘290 fully reads on claim 11 of this application.
Claim 9 of ‘290 fully reads on claim 12 of this application.
Claim 10 of ‘290 fully reads on claim 13 of this application.
Claim 11 of ‘290 fully reads on claim 14 of this application.
Claim 12 of ‘290 fully reads on claim 15 of this application.
Claim 13 of ‘290 fully reads on claim 16 of this application.
Claim 14 of ‘290 fully reads on claim 17 of this application.
Claim 15 of ‘290 fully reads on claim 18 of this application.
Claim 16 of ‘290 fully reads on claim 19 of this application.
Claim 17 of ‘290 fully reads on claim 20 of this application.
Claim 18 of ‘290 fully reads on claim 21 of this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US Pat.: 7514053) and in view of Pfeffer (US Pub.: 2012/0189520).
Johnson describes a method for scrubbing gas streams to remove acid gases including sulfur dioxide, mercury-containing substances, and/or nitrogen oxides from the gas stream. The gas stream is contacted with a potassium-based sorbent effective for removing at least a portion of the acid gases. The partially cleaned gas stream is then contacted with an oxidant effective to remove at least a portion of the nitrogen oxides and/or mercury-containing substances after partially removing the acid gas substance (abstract). 
The process includes other oxidants in combination with each other (col. 7, lines 28-29) as well as adding either sodium carbonate or sodium hydroxide (NaOH) used for pH adjustment and to provide the ions for complete reactions (col. 7, lines 28-33). 
Johnson describes various oxidizing agent, such as hydrogen peroxide (col. 7, lines 11-28), but does not teach that the oxidizing agent is peracetic acid.
Pfeffer describes use of an oxidant, such as hydrogen peroxide to treat pollutants in a flue gas stream, to include mercury (abstract).  Pfeffer explains that the activation of hydrogen peroxide in this invention is highly useful for treatment and removal of contaminants present in gas streams, such contaminants including mercury in gas streams, e.g., in combustion gas flue gas streams, that are eventually released into the atmosphere (para. 0133). 
As to the oxidant used to treat mercury, Pfeffer explains that one skilled in the art will recognize, based on the foregoing disclosure, that the reactive compounds useful in the method of the present invention are not limited to hydrogen peroxide, but can include other peroxygen compounds. e.g.,peracetic acid, that benefit from catalytic activation (para. 0149). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include peracetic acid in the oxidants of Johnson for use with the oxidation and pH-adjusted solution of the mercury-sequestering process, as taught by Pfeffer because peracetic acid is a known substitute for H2O2 in the oxidation of mercury in flue gas streams.

	As to Claim 4, Johnson teaches that the mercury-scrubbing solution contains an aqueous solution, which contains the oxidant (claim 1). 

As to Claims 8 and 20, Pfeffer teaches that the fumes are from coal combustion from facilities such as waste incinerators (para. 5).
As to Claim 21, Pfeffer teaches that their scrubbing solution is useable with SOx-containing gases (para. 139).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also add sulfur-containing gases to the flue gas stream because the scrubbing solution of Pfeffer is known to react with SOx as well as Hg.

	As to Claim 22, Pfeffer describes adding the H2O2 oxidant in a stoichiometric ratio to Hg (para. 143).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add any other useable oxidant in stoichiometric amount to Hg because it known to be effective in order to facilitate pollutant reduction.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pfeffer as applied to claim 1 above, and further in view of Lokkesmoe (US Pat.: 6015536).
The references do not teach the addition of acetic acid to the hydrogen peroxide oxidant to for peracetic acid.
Lokkesmoe describes a means for treating pollutants (col. 1, lines 14-17) plant effluent (abstract) using an aqueous peracid compound using oxidants to treat the gaseous effluents (abstract). The oxidant can include H202 and other types of oxidants (col. 2, lines 29-30). The gas is treated with a peracetic acid and a combination of hydrogen peroxide and acetic acid (col. 6, lines 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include acetic acid with an oxidant, as taught by Lokkesmoe for use with Pfeffer and Johnson because the addition of acetic acid with hydrogen peroxide facilitates the removal of other pollutants in exhaust gas stream.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of acetic acid and an oxidant, as taught by Lokkesmoe would produce the same peracetic acid product, as taught by Johnson and Pfeffer because the combination of the same products would be effective to produce the same product.

Claims 5, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pfeffer as applied to claim 1 above, and further in view of  Lokkesmoe (US Pat.: 6015536] and evidenced by Le Tiec (US Pub.: 2013/0109191).
Neither reference teach the addition of acetic acid to the hydrogen peroxide oxidant to produce peracetic acid to treat these gases.
Lokkesmoe describes a means for treating pollutants (col. 1, lines 14-17) plant effluent (abstract) using an aqueous peracid compound using oxidants to treat the gaseous effluents (abstract). The oxidant can include H202 and other types of oxidants (col. 2, lines 29-30). The gas is treated with a peracetic acid and a combination of hydrogen peroxide and acetic acid (col. 6, lines 11-12).
Le Tiec describes that the combination of hydrogen peroxide and acetic acid forms peracetic acid.
Since Le Tiec explains that the combination of hydrogen peroxide and acetic acid form peracetic acid, the same compositions added in Lokkesmoe, Johnson and Pfeffer would produce the same results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pfeffer as applied to claim 1 above, and further in view of Keiser (US Pub.: 2013/0180923).
Johnson and Pfeffer teach that theirs is a scrubber, but does not teach employing a spray tower, jet bubbler or a co-current packed tower system.
Keiser teaches a means for controlling mercury emissions (title). The system treats flue gas emissions that include mercury (para. 8) with a scrubbing liquor (para. 8). The contact of scrubbing solution with the flue gas stream can be performed in a spray tower, jet bubbler and co-current packed towers (para. 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scrub mercury-containing flue gas in either a spray tower, jet
bubbler and co-current packed towers, as taught by Keiser for use with Johnson and Pfeffer because these are known to be equally effective for scrubbing mercury-containing gas streams in scrubbers.

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pfeffer as applied to claim 1 above, and further in view of Kawamura (US Pub.: 2010/0061909).
Johnson and Pfeffer do not teach that the oxidant is added to the scrubbing liquor and then the combination is added to the scrubber device.
Kawamura describes an exhaust gas treating method (title) that treats mercury-containing exhaust gas by using an absorption liquid, which can be considered a scrubbing liquid (abstract). The absorption tower employed here can be considered the scrubbing device (para. 19). The scrubbing solution can include an oxidizing agent used to treat the flue gas (para. 12). Kawamura explains that the oxidizing material is added to the absorption liquid prior to feeding it to the gas/liquid contacting section (Fig. 1, 4), which can be considered the scrubbing device (para. 41, 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidizing agent to the scrubbing solution prior to feeding both into the scrubbing device, as taught by Kawamura for use with Johnson and Pfeffer because this addition in this order is a known means to facilitate scrubbing of a mercury-containing gas in a flue gas stream.
As to Claim 11, Kawamura teaches that the oxidizing agent is added directly into the absorption liquid in the tower (para. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidizing agent to the scrubbing solution prior to feeding both into the scrubbing device, as taught by Kawamura for use with Johnson and Pfeffer because this addition in this order is a known means to facilitate scrubbing of a mercury-containing gas in a flue gas stream.

Claims 12, 13, 14, 15, 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pfeffer as applied to claim 1 above, and further in view of Broderick (US Pat.: 6942840).
As to Claims 12, 13, 14, 15, 17, 18 and 19, Broderick teaches that the oxidant is added to the scrubber solution (col. 9, lines 57-64). This scrubbing solution can be considered virgin liquor. Additionally, Broderick teaches that the oxidant is added to the supernate liquid recycled from the scrubber (col. 10, lines 56-60). The scrubbing solution contains aqueous liquid (Claim 50, 51, 52). The liquid reagent is both re-introduced (recycled) and additional new fresh reagents is added to the system as well (col. 9, lines 15-21). The recycled reagent has a portion of the precipitate removed (col. 9, Iinesl6-17). This reagent stream can be considered reclaimed liquor.
As to the different ways of adding oxidant to a scrubbing liquor and the scrubbing device, the MPEP has discussed Changes in Sequence of Adding Ingredients, see MPEP 2144.04: Ex parte Rubin, 128 USPQ440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) see MPEP §2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add peracetic acid to virgin liquor prior to adding both to the scrubber (Claim 12), to add peracetic to make-up liquor prior to adding both to the scrubber (Claims 13 and 19), adding peracetic to a return liquor then adding to a scrubber (Claim 14), adding the peracetic to reclaimed liquor (Claims 15 and 18, encompassing recycled liquor where precipitates have been removed), adding peracetic to a recirculation loop (Claim 17), as taught by Broderick for use in the process for removing mercury from flue gas in Johnson and Pfeffer because this reference explains that there are a number of known ways to order the addition of oxidant to the scrubbing medium and to the scrubbing device in the prior art.

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Pfeffer as applied to claim 1 above, and further in view of Hakka (US Pub.: 2006/0021506).
Broderick does not state that the oxidant is added to the scrubbing solution directly into the flue gas and then added to the scrubber (Claim 16) or that the oxidant is added to a recirculation loop of the scrubber liquor (Claim 17).
Hakka descries a method for reducing Hg (title) using absorbents (abstract). The absorbent contains an oxidizing agent, such as permanganate, sodium hypochlorite (para. 20). However other known oxidants include hydrogen peroxide (para. 4). These oxidants are used in a solution (para. 19, 20, 23) for use in absorbing pollutants in reactors (Fig. 1,105). The reference explains that the oxidizing agent is fed to the circulating water (para. 79) for use in the absorbent reactor (para. 79). Following this reactor there is a second scrubbing reactor (see Figure 1). This can meet the features of Claim 16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oxidizing agent to the aqueous solution followed by adding the flue gas to the next scrubbing solution, as taught by Hakka for use in Johnson and Pfeffer because adding the absorbent reagents in this order is known to facilitate absorbing mercury in this flue gas.
As to Claim 17, Hakka teaches use of a second absorbent reactor and that the oxidizing agent was added to the circulating fluid (para. 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional oxidizing agent to the circulating fluid, as taught by Hakka for use with Johnson and Pfeffer because adding supplemental oxidizing agent makes up used oxidizing agent in perused scrubbing solution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



March 9, 2021